Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2006

Caesar v. Megamillion Biggame
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1055




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Caesar v. Megamillion Biggame" (2006). 2006 Decisions. Paper 577.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/577


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                                NO: 06-1055

                           JOYCE A. CAESAR,
                                         Appellant
                                  vs.

 MEGAMILLION BIGGAME LOTTERY; POWERBALL LOTTERY; NEW JERSEY
   DEPARTMENT OF THE TREASURY; NEW JERSEY DIVISION OF LOTTERY;
DELAWARE DIVISION OF LOTTERY; CHASE MANHATTAN BANK; NEW YORK
  DIVISION OF LOTTERY; THEODORE WIZARD MILLS; BONEGAL PLOWDEN
SPEARMAN; EDWARD ALLEN; ALLEN OLIVER; ESTATE OF GLORIA OLIVER;
     MARGARET R. DEFRANCISCO; WAYNE LEMMONS; VIRGINIA HAINES;
     VIRGINIA E. BAUER; CAROL HEDINGER; JAMIE GILMARTIN; DELORES
        MATOS; BARHARTA O’HARA; WILLIAM T. JOURDAIN; DONALD
    DIFRANCESCO; CARLOS I. CORREA; SUPERIOR COURT OF NEW JERSEY;
     APPELLATE DIVISION OF NEW JERSEY; NEWARK MUNICIPAL COURT;
 JUDGE THOMAS P. ZAMPINO; JUDGE ALPHONSE J. CIFELLO; JUDGE CRAIG
     R. HARRIS; JUDGE PAUL R. O’CAMILE; JUDGE GLENN GRANT; JUDGE
    DENNIS J. BRAITHWAITE; JUDGE LAWRENCE BILDER; JUDGE EDWIN H.
STERN; JUDGE NAOMI EICHEN; JUDGE LORRAINE PARKER; JUDGE HARRIET
 KLEIN; JUDGE NEIL H. SHUSTER; JUDGE NANCY SIVILLI; HILLSIDE POLICE
   DEPT.; UNION COUNTY POLICE DEPT.; IRVINGTON POLICE DEPT.; ESSEX
       COUNTY SHERIFF’S OFFICE; MICHAEL GALLISHAW; ARMANDO B.
FONTURA; PAULO DESOUSA; N.J. BUREAU OF HOUSING INSPECTION; ALVIN
 J. DYOTT; CURTIS F. WATTS; WILLIAM M. CONNOLLY; JOSEPH DEBRONZO;
   MARK J. BOTSKO; DIVISION OF YOUTH AND FAMILY SERVICES; FELICIA
 CRAWFORD; MARIA DORICENT; TONTE IKIRIKO; EMMANUEL ABESE; NEW
     JERSEY ATTORNEY GENERAL’S OFFICE; NEW JERSEY OFFICE OF THE
  PUBLIC DEFENDER; MARY BAXTER; MARIA GONZALEZ-JENNECK; CECIL
     TYNDALL; CHARLES AVERY CREWS; AMBER NOEL CREWS; TERRI M.
    PETTAWAY; TAWAYNA BAILEY; GLORIA DUGGINS; YOLANDA LABOY;
HEATHER HALL; SUSAN POWERS; WILLIAM E. POWERS, JR.; POWERS KIRN,
           LLC; EDWARD E. CAPRIOLA, JR.; JOHN DOES; JANE DOES
                  _______________________________________

               On Appeal From the United States District Court
                      For the District of New Jersey
                       (D.C. Civ. No. 05-cv-02986)
                    District Court Judge: Honorable Faith S. Hochberg
                     _______________________________________

                    Submitted Under Third Circuit L.A.R. 34.1(a)
                                  August 11, 2006
            Before: FISHER, ALDISERT AND WEIS, CIRCUIT JUDGES
                              (Filed: August 16, 2006)

                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

              Appellant Joyce A. Caesar filed a civil Racketeer Influenced and Corrupt

Organizations Act suit alleging violations of 18 U.S.C. §§ 1962(a), (b), (c), and (d),

against over seventy defendants, claiming a sweeping conspiracy to steal her winning

lottery tickets and intimidate her into forfeiting the money. Caesar paid the filing fee in

the District Court and then filed an application to proceed in forma pauperis (“IFP”). The

District Court granted the application and dismissed the suit as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i). Caesar timely appealed.

              Caesar alleges that since 2000, the defendants, including, inter alia, the

former acting Governor of New Jersey, the Mayor of Jersey City, thirteen state judges,

many state agencies and their employees, Powerball and Megamillions, and four police

departments, took part in a vast and powerful conspiracy to steal her lottery winnings, an

estimated $138,100,000. She alleges that on four separate occasions, she bought and

signed high-valued jackpot-winning lottery tickets. In each instance, persons acting on


                                              2
behalf on the conspiracy stole her ticket and defrauded lottery officials to deprive her of

her winnings. She alleges that everything from parking tickets and traffic stops to a

foreclosure judgment in favor of Chase Manhattan Bank were carried out in furtherance

of the conspiracy. Without elaboration, the District Court dismissed the complaint,

concluding that it was frivolous on its face.

              We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary

review. See Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003). A court need not credit

as true factual allegations that are “fantastic” or “irrational and wholly incredible.”

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Although we have carefully considered

Caesar’s amended complaint and the attached documents, weighing the alleged facts in

her favor, so far as possible, we conclude that the factual contentions are clearly baseless.

See Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Taken individually none of

Caesar’s allegations are fantastic. Rather, it is the vast power, scope, and complication of

the whole alleged conspiracy combined with the near statistical impossibility of winning

four major lotteries that make the allegations surpass all credulity.

              For the foregoing reasons, we will affirm the judgment of the District Court.




                                                3